DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dachs (U.S. Patent Application Publication 2016/0114519), in view of Voth et al. (U.S. Patent Application 2010/0156009).  Regarding Claim 1, Dachs shows that it is known to have an apparatus for transforming plastic preforms into plastic containers (0003) having at least one transforming station which has a blow molding device, within which the plastic preforms are transformable into the plastic containers by being acted upon with a flowable medium, having an application device which applies the flowable medium to the plastic preforms (0003) and having a stretching device which has a rod-shaped body which is able to be introduced into the plastic preforms, in order to stretch the plastic preforms at least temporarily during their transforming process in the longitudinal direction thereof (0008), wherein the apparatus has a valve arrangement which controls the application of the plastic preforms with a flowable medium (0009), wherein this valve arrangement enables the application of the plastic preforms with at least two different pressure levels (0009-0010) and this valve arrangement has at least one proportional valve (0014-0016).  Dachs does not specifically show a drive or control device for the stretching device.  Voth et al., hereafter “Voth,” show that it is known to have an apparatus for making containers wherein the stretching device has a drive device for moving the rod-shaped body as well as a control device for controlling the drive device (elements 25, 35, 60; 0078) and wherein the control device controls the drive device as a function of a valve position of the at least one pressure valve (0078: 50 and 60 communicate with each other for consistent control).  It would have been obvious for Dachs’ stretching device to have a drive and control device of Voth in order to move the stretching device appropriately and in concert with desired other devices, such as fluid pressure controls, in order to provide desired and consistent control of the apparatus (see Voth).
Regarding Claim 2, Dachs shows the apparatus of claim 1 above, including one wherein the apparatus has a detection device (0076), meeting applicant’s claim.
Regarding Claim 3, Dachs shows the apparatus of claim 1 above, including one wherein the apparatus has a first reservoir for storing the flowable medium under a first pressure and a second reservoir for storing the flowable medium under a second pressure (0019, 0041), meeting applicant’s claim.
Regarding Claim 4, Dachs shows the apparatus of claim 1 above, including one wherein the proportional valve is used for feeding a first, lower pressure into the plastic preforms (0027, 0067), meeting applicant’s claim.
Regarding Claim 5, Dachs shows the apparatus of claim 1 above, including one wherein the proportional valve can also act as a switching valve (0011, 0021, 0042, 0068-0069), meeting applicant’s claim.
Regarding Claim 6, Dachs shows the apparatus of claim 1 above, including one wherein the proportional valve has a ventilation function (0070), meeting applicant’s claim.
Regarding Claim 7, Dachs shows the apparatus of claim 1 above, including one wherein the proportional valve is arranged around a blow piston (0009-0011), meeting applicant’s claim.
Regarding Claim 8, Dachs shows the apparatus of claim 1 above, including one wherein adjacent to the proportional valve is a further valve (Figure 4, element 23), meeting applicant’s claim.
Regarding Claim 11, Dachs shows the apparatus of claim 1 above, including one wherein the valve arrangement enables a recycling of the flowable medium, wherein the recycling of the flowable medium takes place by using the proportional valve (0070), meeting applicant’s claim.
Regarding Claim 9, Dachs shows that it is known to carry out a method for transforming plastic preforms into plastic containers (0003) having at least one transforming station which has a blow molding device, within which the plastic preforms are transformable into the plastic containers by being acted upon with a flowable medium, wherein an application device applies the flowable medium to the plastic preforms (0003) and a stretching device which has a rod-shaped body which is able to be introduced into the plastic preforms, which stretches the plastic preforms at least temporarily during their transforming process in the longitudinal direction thereof (0008), wherein a valve arrangement performs the application of the plastic preforms with a flowable medium (0009), wherein this valve arrangement performs the application of the plastic preforms with at least two different pressure levels (0009-0010) and this valve arrangement has at least one proportional valve (0014-0016).  Dachs does not specifically show a drive or control device for the stretching device.  Voth et al., hereafter “Voth,” show that it is known to carry out a method for making containers wherein the stretching device is moved by a drive device as well as controlled by a control device (elements 25, 35, 60; 0078) and wherein the control device controls the drive device as a function of a valve position of the at least one pressure valve (0078: 50 and 60 communicate with each other for consistent control).  It would have been obvious for Dachs’ stretching device to have a drive and control device of Voth in order to move the stretching device appropriately and in concert with desired other devices, such as fluid pressure controls, in order to provide desired and consistent control of the apparatus (see Voth).
Regarding Claim 10, Dachs shows the method of claim 9 above, including one wherein the valve arrangement performs a recycling of the flowable medium, wherein the recycling of the flowable medium takes place by using the proportional valve (0070), meeting applicant’s claim.

Response to Arguments
Applicant’s arguments, see Remarks, filed 21 April 2022, with respect to the rejection(s) of claim(s) 1-9 under Dachs have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dachs and Voth, as noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742